DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 14th, 2022 has been entered. Claims 1, 6, & 21 have been amended. Claims 1, 3, & 6-21 remain pending. Amended claim 6 overcomes the previous 112(d) rejection. 
Response to Arguments
Applicant's arguments, see pages 7-12, filed June 14th, 2022, have been fully considered.
Regarding independent claim 1, applicant’s arguments have been fully considered but are not persuasive. Applicant argues that the plate part (109) of Hancock is not equivalent to the solder preform, of claim 1, as the solder preform of the instant application is intended to completely melt in order to solder the protective hull to the second conductive element, and the recess for receiving said solder preform results in the precise and accurate soldering of the protective hull to the second conductive element without any solder escaping the protective hull, applicant argues that the plate part (109) of Hancock is not intended to melt in order to solder two electrical elements to each other, and instead the electrical connection between the plate part (109) and the lower layer of metallization may be achieved by providing a lower melting point conductor around the connection region in order to solder the connections together. The examiner respectfully disagrees, as amended, claim 1 recites the limitation of “wherein the upper surface comprises a recess for retaining a solder preform, wherein a melting point of the solder preform is lower than a melting point of the protective hull,” it is the examiners position that the solder preform, of independent claim 1, does not differentiate over Hancock. Hancock discloses [0056] the inner conductor (114) of the coaxial feed cable (108) protrudes from the distal end of the coaxial cable (108) and is electrically bonded (e.g. using solder) to the upper layer of metallization (105) (first conductive element); the outer conductor of the coaxial cable (116) is electrically coupled to the lower layer of metallization (107) (second conductive element) by a braid termination (118); the braid termination (118) comprises a tubular part that is electrically bonded to the outer conductor and a distally extending plate part (109) that fits under the dielectric block (106) and is electrically connected to the lower layer of metallization (107)  (second conductive element), although solder is not used in connection to the electrically connected language of the plate part (109) to the lower layer (107), there are enough similarities disclosed to interpret the two are electrically bonded (e.g. solder) just like the connection of the upper layer (105) to the coaxial feed cable (108), further in Hancock discloses [0016] “connecting portions” that facilitate connection of the inner and outer conductors of the coaxial cable, e.g. by soldering or the like. The plate part 109 is being interpreted as a preform that includes the connecting portion (e.g. solder), and therefore is being interpreted as a solder preform. Further Hancock discloses [0059] a rectangular recess (129) for receiving the plate part (109), as the recess receives the plate part (which electrically connects the outer conductor of the coaxial cable to the lower layer of metallization) it is further the examiners position that the “connecting portion” which connects the outer conductor of the coaxial cable to the lower layer of metallization (e.g. by solder) would be received within the recess for facilitating the electrical connection of the coaxial cable to the lower layer of metallization. Further, as amended, independent claim 1, recites the limitation “wherein a melting point of the solder preform is lower than a melting point of the protective hull”, the connecting portions of Hancock [0016] are made from gold or silver, gold has a melting point of 1064.18°C, and silver has a melting point of 961.78°C; Hancock discloses [0020] that the protective hull can be conductive and made of titanium or steel, titanium has a melting point of 1668°C and steel has a melting point in the range of 1371°C-1540°C; therefore the solder preform (“connecting portions” that facilitate electrical connection of the coaxial cable to the layers of metallization) would have a melting point (1064.18°C or 961.78°C) that is less than the melting point of the protective hull (1668°C or 1371°C-1540°C).
Regarding independent claim 21, Applicant' s arguments with respect to the 102(a)(1) rejection has been fully considered and are persuasive.  Applicant argues that Hancock does not disclose a support tube explicitly mounted at the junction between the unbraided cannula tube and the braided cannula tube, the examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hancock in view of MacDonald.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 10-11, & 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock et al. (US 20150196353 A1), hereinafter Hancock.
Regarding claim 1, Hancock discloses an electrosurgical instrument ([0051]; Figure 1—element 100) for delivering electromagnetic energy to biological tissue ([0015] ), the instrument comprising: a distal end assembly ([0052]; Figure 1 & 9—element 104) comprising: an active tip ([0052]; Figure 1 & 9—element 104) comprising a planar body made of a first dielectric material ([0052]; Figure 1, 4, & 9—element 106) separating a first conductive element ([0052] & [0056]; Figure 4, & 9—element 105) on a first surface ([0052] & [0056]; Figure 4, & 9—element 105; first conductive element (105) is located on upper surface of planar dielectric body (106)) thereof from a second conductive element ([0052] & [0056]; Figure 4 & 9—element 107) on a second surface thereof ([0052] & [0056]; Figure 4 & 9—element 107; second conductive element (107) is located on lower surface of planar dielectric body (106)), the second surface facing in the opposite direction to the first surface ([0015], [0052], & [0056]; Figure 4 & 9—the second surface (107) is opposite of the first surface (105)); an electrically conductive protective hull ([0020], [0047], [0057], & [0059]; Figure 9, 12A, & 12B—element 120; the hull may be formed of a metallic material, e.g. steel or titanium ([0020]) mounted on an underside of the active tip ([0057]; Figure 9—element 104; the protective hull is mounted on the lower surface of the planar dielectric body (106) and is secured to the second conductive element (107)), the protective hull having a smoothly contoured convex undersurface facing away from the planar body ([0019] & [0057]; Figure 9—element 120); and a coaxial feed cable ([0055] & [0056]; Figure 9—element 108) comprising an inner conductor ([0056]; Figure 9—element 114), an outer conductor ([0056]; Figure 9—element 116) coaxial with the inner conductor ([0015] & [0056]) and a second dielectric material separating the inner and outer conductors ([0015]), the coaxial feed cable being for conveying radiofrequency (RF) electromagnetic (EM) energy or microwave EM energy ([0030]), wherein the inner conductor ([0056]; Figure 4 & 9—element 114) is electrically connected to the first conductive element ([0056]; Figure 4 & 9—element 105) and the outer conductor ([0056]; Figure 9—element 116) is electrically connected to the second conductive element ([0056]; Figure 9—element 107) via the protective hull ([0056], & [0059]; Figure 9, 12A, & 12B—elements 120, 109, 129, 118, & 128) to enable the instrument tip to receive the RF and/or the microwave signal ([0030]), wherein the first and second conductive elements are arranged to emit the RF EM energy or the microwave EM energy from the coaxial cable at a distal side portion of the planar body ([0030] & [0032]) wherein the protective hull ([0020] & [0057]; Figure 4—element 120) is soldered to the second conductive element ([0016], [0020], [0053], & [0057]; Figure 4—element 107; the protective hull is bonded to the lower layer of metallization (second conductive element 107) ([0020] & [0057]), and wherein the protective hull comprises an upper surface for abutting the second surface of the planar body ([0057]), and wherein the upper surface comprises a recess ([0016], [0053], [0056] & [0059]; Figure 12A & 12B—element 129) for retaining a solder preform ([0016] & [0056]; Figure 9, 12A, & 12B—element 109; see above explanation in response to arguments), wherein a melting point of the solder preform is lower than a melting point of the protective hull ([0016] & [0020]; see above explanation in response to arguments).
Regarding claim 3, Hancock discloses all of the limitations of claim 1, as described above. 
Hancock further discloses wherein the protective hull comprises a piece of stainless steel ([0020]; Figure 1—element 120).
Regarding claim 6, Hancock discloses all of the limitations of claim 1, as described above. 
Hancock further discloses wherein the recess ([0059]; 12A & 12B—element 129) has side edges that are set back from side edges of the planar body ([0057]; Figure 8—element 106; the examiner notes that the side edges of the recess (129) are parallel with the side edges of the hull (120), the edges of the recess are set back from the edges of the conductive hull (as shown in Figures 12A & 12B), the edges of the planar body (106) align with those of the protective hull (as best shown in Figures 2 & 8), therefore the side edges of the recess are set back from the side edges of the planar body). 
Regarding claim 7, Hancock discloses all of the limitations of claim 1, as described above. 
Hancock further discloses wherein the protective hull ([0060]; Figure 12A & 12B—element 120) has a U-shaped recess ([0060]; Figure 12A & 12B—element 128) for receiving a portion of the outer conductor ([0060]; Figure 9—element 108).
Regarding claim 8, Hancock discloses all of the limitations of claim 7, as described above.
Hancock further discloses wherein the coaxial cable is retained in the U-shaped recess ([0060]; Figure 12A & 12B—element 128) by an interference fit ([0061]; Figure 12A & 12B—element 132).
Regarding claim 10, Hancock discloses all of the limitations of claim 1, as described above. 
Hancock further discloses wherein the distal end assembly comprises a flexible shaft ([0051]; Figure 1—element 102) connected to a proximal end of the protective hull (Figure 1—element 120), the shaft defining a lumen ([0055]) for conveying the coaxial cable (Figure 1—element 108).
Regarding claim 11, Hancock discloses all of the limitations of claim 10, as described above. 
Hancock further discloses wherein the flexible shaft ([0051]; Figure 1—element 102) comprises: a proximal cannula tube having braids ([0025], [0051]) formed therein to assist in the transfer of torque ([0051]) from its proximal end to the distal end assembly; and a distal unbraided tubular portion ([0025], [0051], [0056]; Figure 4—element 118) bonded to a distal end of the cannula tube ([0056]).
Regarding claim 14, Hancock discloses all of the limitations of claim 1, as described above. 
Hancock further discloses wherein the first and second conductive elements each comprise a layer of metallisation ([0015] & [0052]; Figure 4 & 9—elements 105 & 107), the layers of metallisation being formed on opposite surfaces of the first dielectric material ([0015] & [0052]; Figure 4 & 9—element 106).
Regarding claim 15, Hancock discloses all of the limitations of claim 14, as described above. 
Hancock further discloses wherein each layer of metallisation (Figure 4—elements 105 & 107) comprises a plated region formed from a metal having a melting point higher than 1500°C ([0016], [0017], & [0053]). 
Regarding claim 16, Hancock discloses all of the limitations of claim 1, as described above. 
Hancock further discloses wherein the first conductive element ([0056]; Figure 9—element 105) comprises a first connecting portion between its plated region ([0016], [0053]) and the inner conductor ([0056]; Figure 9—element 114) and the second conductive element ([0056]; Figure 9—
element 107) comprises a second connecting portion between its plated region ([0016], [0053], & [0056]; Figure 9—element 109) and the protective hull ([0059]; Figure 9 & 12—element 120), wherein the first and second connecting portions are made from a conductive material having a melting point less than 1200°C ([0016], [0053], & Claim 7).
Regarding claim 17, Hancock discloses all of the limitations of claim 1, as described above. 
Hancock further discloses wherein the distal end assembly includes a fluid feed conduit ([0055], [0066], [Claim 11]; Figure 7A—element 143) for conveying fluid for delivery out of the instrument ([0066]).
Regarding claim 18, Hancock discloses all of the limitations of claim 17, as described above. 
Hancock further discloses wherein the undersurface of the protective hull has a longitudinally extending recessed channel formed therein, and wherein the fluid feed conduit is mounted within the longitudinally extending recessed channel ([0014] & [0019]).
Regarding claim 19, Hancock discloses all of the limitations of claim 17, as described above. 
Hancock further discloses wherein the fluid feed conduit comprises a needle ([0066]; Figure 7a—element 136) guide tube ([0067]) having a retractable needle slidably mounted therein ([0066]).
Regarding claim 20, Hancock discloses all of the limitations of claim 15, as described above. 
Hancock further discloses wherein the metal having a melting point higher than 1500C is titanium or tungsten ([0016] & [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of Booton et al. (US20130289557A1), hereinafter Booton.
Regarding claim 9, Hancock discloses the electrosurgical instrument according to claim 7, as described above. 
Hancock does not disclose wherein the coaxial cable is crimped to cause it to deform.
Booton teaches an electrosurgical device wherein the coaxial cable (Figure 13—element 332) is crimped to cause it to deform ([0154]). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the electrosurgical device as disclosed by Hancock to include wherein the coaxial cable is crimped to cause it to deform, as taught by Booton, as both references and the claimed invention are directed toward devices that convey RF or microwave energy. As disclosed by Booton, the coaxial feed line may be crimped by a sleeve to secure the coaxial feed line into the instrument tip. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrosurgical device, as disclosed by Hancock, to include the teachings of Booton, as such a modification would allow the coaxial cable to be secured within the instrument tip. 
Claims 12, 13, & 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock in view of MacDonald et al. (US 6210396 B1), hereinafter MacDonald.
Regarding claim 12, Hancock discloses all of the limitations of claim 11, as described above. 
Hancock does not disclose wherein the flexible shaft comprises a support tube mounted at a junction between the proximal cannula tube and the unbraided tubular portion.
MacDonald teaches a catheter ([Col. 4, lines 42-50]; Figure 1—element 15) with a proximal cannula tube having braids ([Col. 6, lines 11-26; Figures 1-7, & 10—elements 30, 105, 110, & 115) and a flexible/soft distal unbraided tubular portion ([Col. 4, lines 42-50]; Figures 1, 4-7, & 10—element 40) bonded to a distal end of the cannula tube ([Col. 9, line 40 – Col. 10, line 7]; Figures 4-10—elements 40, 115, & 55) at a junction ([Col. 9, line 60 – Col. 10, line 7]; Figures 4-10—element 55), and a support tube ([Col. 9, line 40 – Col. 10, line 7]; Figures 6-10—element 120 & 130) wherein the support tube is mounted at a junction between the proximal cannula tube and the unbraided tubular portion ([Col. 9, line 40 – Col. 10, line 7]; Figures 6-10—element 55, 120, & 130]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the proximal braided cannula tube and distal unbraided tubular portion, as disclosed by Hancock, to include the teachings of MacDonald, as described above, as both references and the claimed invention are directed toward surgical devices with flexible distal ends connected with reinforcing wire braid tubes. As disclosed by MacDonald, the support tube operates as a bridge to hold the assembly together, permits successful bonding of sections, and provides strong adhesion between it and the underlying catheter shaft portions and each attachment junction ([Col. 8, lines 52-59] & [Col. 11, lines 1-16]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the braided and unbraided tubular portions, as disclosed by Hancock, to include the teachings of MacDonald, as described above, as such a modification would permit successful bonding of braided section with unbraided section, and provide strong adhesion to the tubular portions.
Regarding claim 13, Hancock discloses all of the limitations of claim 11, as described above. 
Hancock does not disclose wherein a junction between the proximal cannula tube and the unbraided tubular portion is wrapped in a heat shrink sleeve.
MacDonald teaches a catheter ([Col. 4, lines 42-50]; Figure 1—element 15) with a proximal cannula tube having braids ([Col. 6, lines 11-26; Figures 1-7, & 10—elements 30, 105, 110, & 115) and a flexible/soft distal unbraided tubular portion ([Col. 4, lines 42-50]; Figures 1, 4-7, & 10—element 40) bonded to a distal end of the cannula tube ([Col. 9, line 40 – Col. 10, line 7]; Figures 4-10—elements 40, 115, & 55) at a junction ([Col. 9, line 60 – Col. 10, line 7]; Figures 4-10—element 55), and a heat shrink sleeve ([Col. 9, line 40 – Col. 10, line 7]; Figures 6-10—element 120 & 130); wherein the junction between the proximal cannula tube and the unbraided tubular portion is wrapped in a heat shrink sleeve ([Col. 9, line 40 – Col. 10, line 7]; Figures 6-10—element 55, 120, & 130]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the proximal braided cannula tube and distal unbraided tubular portion, as disclosed by Hancock, to include the teachings of MacDonald, as described above, as both references and the claimed invention are directed toward surgical devices with flexible distal ends connected with reinforcing wire braid tubes. As disclosed by MacDonald, the heat shrink sleeve operates as a bridge to hold the assembly together, permits successful bonding of sections, and provides strong adhesion between it and the underlying catheter shaft portions and each attachment junction ([Col. 8, lines 52-59] & [Col. 11, lines 1-16]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the braided and unbraided tubular portions, as disclosed by Hancock, to include the teachings of MacDonald, as described above, as such a modification would permit successful bonding of braided section with unbraided section, and provide strong adhesion to the tubular portions.
Regarding claim 21, Hancock discloses an electrosurgical instrument for delivering electromagnetic energy to biological tissue ([0015] & [0051]; Figure 1—element 100), the instrument comprising: a distal end assembly ([0052]; Figure 1 & 9—element 104) comprising: an active tip ([0052]; Figure 1 & 9—element 104) comprising a planar body made of a first dielectric material ([0052]; Figure 1, 4, & 9—element 106) separating a first conductive element on a first surface thereof ([0052] & [0056]; Figure 4, & 9—element 105; upper surface of (106)) from a second conductive element on a second surface thereof ([0052] & [0056]; Figure 4 & 9—element 107; lower surface of (106)), the second surface facing in the opposite direction to the first surface ([0015], [0052], & [0056]; Figure 4 & 9—the second surface (107) is opposite of the first surface (105)); an electrically conductive protective hull mounted on an underside of the active tip ([0020], [0047], [0057], & [0059]; Figure 9, 12A, & 12B—element 120; the hull may be formed of a metallic material, e.g. steel ([0020])), the protective hull having a smoothly contoured convex undersurface facing away from the planar body ([0019] & [0057]; Figure 9—element 120); and a coaxial feed cable ([0055] & [0056]; Figure 9—element 108) comprising an inner conductor ([0056]; Figure 9—element 114), an outer conductor ([0056]; Figure 9—element 116) coaxial with the inner conductor (Figure 9—element 114) and a second dielectric material separating the inner and outer conductors ([0015]), the coaxial feed cable being for conveying radiofrequency (RF) electromagnetic (EM) energy or microwave EM energy ([0030]), wherein the inner conductor is electrically connected to the first conductive element ([0056]; Figure 4 & 9—element 105 & 114) and the outer conductor is electrically connected to the second conductive element ([0056]; Figure 9—element 107 & 116) via the protective hull ([0056], & [0059]; Figure 9, 12A, & 12B—elements 120, 109, 129, 118, & 128) to enable the instrument tip to receive the RF or the microwave signal ([0030]), wherein the first and second conductive elements are arranged to emit the RF EM energy or the microwave EM energy from the coaxial cable at a distal side portion of the planar body ([0030] & [0032]), wherein the distal end assembly comprises a flexible shaft ([0051]; Figure 9—element 102) connected to a proximal end of the protective hull ([0060] & [0061]; Figure 9, 12A, & 12B—element 120 & 132; the protective hull (120) has a pair of wings (132) whose outer surface engage with the inner surface of the sleeve (102)), the shaft defining a lumen for conveying the coaxial cable ([0055]; Figurer 10 & 11—element 108), wherein the flexible shaft comprises: a proximal cannula tube having braids formed therein to assist in a transfer of torque from its proximal end to the distal end assembly ([0025] & [0051]; Figure 8 & 9—element 102; the shaft (102) is made from a flexible material having axially-extending braids encapsulated within it, the braids do not extend right up to the distal end of the sleeve, thus introducing a safe distance (no less than 1mm measured between the end of the braid and the proximal edge of the instrument tip)); and a distal unbraided tubular portion bonded to a distal end of the cannula tube ([0051]; a sleeve without braids extends along the safe distance gap (i.e. no less than 1mm between the braid end and the proximal end of the instrument tip)).
	Hancock does not explicitly disclose a support tube mounted at a junction between the proximal cannula tube and the unbraided tubular portion.
MacDonald teaches a catheter ([Col. 4, lines 42-50]; Figure 1—element 15) with a proximal cannula tube having braids ([Col. 6, lines 11-26; Figures 1-7, & 10—elements 30, 105, 110, & 115) and a flexible/soft distal unbraided tubular portion ([Col. 42-50]; Figures 1, 4-7, & 10—element 40) bonded to a distal end of the cannula tube ([Col. 9, line 40 – Col. 10, line 7]; Figures 4-10—elements 40, 115, & 55) at a junction ([Col. 9, line 60 – Col. 10, line 7]; Figures 4-10—element 55), and a support tube ([Col. 9, line 40 – Col. 10, line 7]; Figures 6-10—element 120 & 130) wherein the support tube is mounted at a junction between the proximal cannula tube and the unbraided tubular portion ([Col. 9, line 40 – Col. 10, line 7]; Figures 6-10—element 55, 120, & 130]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the proximal braided cannula tube and distal unbraided tubular portion, as disclosed by Hancock, to include the teachings of MacDonald, as described above, as both references and the claimed invention are directed toward surgical devices with flexible distal ends connected with reinforcing wire braid tubes. As disclosed by MacDonald, the support tube operates as a bridge to hold the assembly together, permits successful bonding of sections, and provides strong adhesion between it and the underlying catheter shaft portions and each attachment junction ([Col. 8, lines 52-59] & [Col. 11, lines 1-16]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the braided and unbraided tubular portions, as disclosed by Hancock, to include the teachings of MacDonald, as described above, as such a modification would permit successful bonding of braided section with unbraided section, and provide strong adhesion to the tubular portions. 
Conclusion
Accordingly, claims 1, 3, & 6-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.T./
Examiner, Art Unit 3794                                                                                                                                                                                         
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794